                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA         )
                                 )
          v.                     )           1:13CR435-1
                                 )
BRIAN DAVID HILL                 )

                                 ORDER
     On September 12, 2019, after a continuance from August 9, 2019,

at Defendant’s request, Defendant Brian David Hill appeared for a

hearing with appointed counsel, Attorney Renorda E. Pryor, Esquire,

on a charge that he had violated the terms and conditions of

supervised release.    The Defendant was caught by law enforcement

exposing himself in public throughout his hometown in Martinsville,

Virginia, in the early morning hours of September 21, 2018, proof

of which was provided by officer testimony as well as photographs

the Defendant took of himself on his camera.           The Defendant was

convicted in state court in Virginia in 2018, and his federal

revocation proceeding followed.

     After the hearing, but prior to the entry of the judgment and

commitment, the Defendant filed pro se motions to stay the judgment

pending appeal (Doc. 192) and to disqualify the judge (Doc. 195)

which were received in the Clerk’s Office September 18, 2019, and

September 30, 2019, respectively.        Defense counsel has not joined

in or adopted Defendant’s motions.        Defense counsel has not moved

to withdraw from the case, and Defendant has not requested to

proceed pro se.     The Defendant has a history of filing multiple




      Case 1:13-cr-00435-TDS Document 198 Filed 10/04/19 Page 1 of 8
pro se motions, 1 and he was warned previously by two of his lawyers

not to file pro se motions while represented by counsel unless it

was on a proper basis.      (Doc. 123 at 47, 73, 80-81.)        This court

also warned him.    (Id. at 80-81.)

     A defendant does not have a right to be represented by counsel

and, at the same time, proceed pro se as to selected matters.

McKaskle v. Wiggins, 465 U.S. 168, 183 (1984) (“Faretta does not

require a trial judge to permit ‘hybrid’ representation of the type

Wiggins was actually allowed.”).         A defendant also does not have

the right to consideration of pro se motions while being represented

simultaneously by counsel. See United States v. White, No. 7:08-CR-

00054, 2010 WL 1462180 (W.D. Va. Apr. 12, 2010).           As the court in

White stated:

          Although there is a paucity of Fourth Circuit
     precedent directly addressing this issue, every Circuit
     Court of Appeals to have considered the phenomenon of a
     pro se motion filed by a represented party has determined
     that a court does not have to accept or entertain these
     motions.   See United States v. Whitelaw, 580 F.3d 256,
     259 (5th Cir. 2009) (holding that the district court's
     refusal to consider a pro se motion by represented party
     was proper); United States v. D'Amario, 328 Fed. Appx.
     763, 764 (3d Cir. 2009) (unpublished) (“A district court
     is not obligated to consider pro se motions by represented
     litigants.”); Abdullah v. United States, 240 F.3d 683,
     686 (8th Cir. 2001) (“A district court has no obligation
     to entertain pro se motions filed by a represented
     party.”); United States v. Gwiazdzinski, 141 F.3d 784,

1
  His counsel has previously refused to adopt his multiple pro se filings
pending at the time of his prior revocation proceeding on a prior petition.
(Doc. 123 at 72.)

                                     2



       Case 1:13-cr-00435-TDS Document 198 Filed 10/04/19 Page 2 of 8
      787 (7th Cir. 1998) (“A defendant does not have an
      affirmative right to submit a pro se brief when
      represented by counsel.”); United States v. Tracy, 989
      F.2d 1279, 1285 (1st Cir. 1993) (holding that district
      court did not err in “refusing to consider Tracy's
      unsigned, pro se motions”); United States v. Guadalupe,
      979 F.2d 790, 795 (10th Cir. 1992) (“Because he is
      represented by thoroughly competent counsel, his [pro se]
      motion is out of order and DENIED.”).

Id. at *1.     For these reasons, the consideration of pro se motions

by represented parties would likely result in confusion, vitiate

the advantages of having appointed counsel who are trained in the

law, and needlessly magnify already crowded dockets.            See id. at

*2.

      To be sure, there are pro se motions by a counseled defendant

that merit this court’s consideration, such as a motion to relieve

counsel and proceed pro se.       See Faretta v. California, 422 U.S.

806 (1975).     But Defendant’s motions do not invoke those or any

similar considerations.    His pro se motions will therefore be denied

as procedurally improper.

      Given the allegations of the Defendant’s request for recusal,

it is appropriate for the court to provide the following.

      Hill moves for disqualification under 28 U.S.C. § 455(a) and

(b)(1).   (Doc. 195 at 6.)    At the outset, it is noteworthy that the

Defendant made similar attacks on his previous judge, Judge William

L. Osteen, Jr., resulting in the case being re-assigned to the

undersigned.     (Doc. 95 (charging that Judge Osteen is “biased,”


                                     3



       Case 1:13-cr-00435-TDS Document 198 Filed 10/04/19 Page 3 of 8
“ranted,” and refused to “accept the defendant’s legal innocence”

and seeking recusal of the judge and reassignment of the case).)

       Section 455(a) provides: “Any justice, judge, or magistrate

judge of the United States shall disqualify himself in any proceeding

in which his impartiality might reasonably be questioned.”                           “The

critical question presented by this statute is not whether the judge

is impartial in fact.            It is simply whether another, not knowing

whether or not the judge is actually impartial, might reasonably

question      his       impartiality        on      the     basis     of     all     the

circumstances.”         United States v. DeTemple, 162 F.3d 279, 286 (4th

Cir.    1998).      A    judge    “need     not     recuse       himself   because    of

‘unsupported, irrational, or highly tenuous speculation.’”                     Assa’ad-

Faltas v. Carter, No: 1:14-CV-678, 2014 WL 5361342, *2 (M.D.N.C.

Oct. 21, 2014) (quoting DeTemple, 162 F.3d at 287).                    Section 455(a)

employs an objective standard, which asks “whether the judge's

impartiality might be questioned by a reasonable, well-informed

observer who assesses all the facts and circumstances.”                      DeTemple,

162    F.3d   at    286-87     (internal        quotation    marks     and   citations

omitted).     But at the same time, a hypothetical observer “is not a

person unduly suspicious or concerned about a trivial risk that a

judge may be biased.”            Id.   Finally, to disqualify a judge, “the

probability that [the judge] will decide a case on the basis other

than the merits must be more than trivial.”                  Id.

       Section     455(b)(1)     requires       a   judge   to    disqualify   himself

                                            4



        Case 1:13-cr-00435-TDS Document 198 Filed 10/04/19 Page 4 of 8
“[w]here he has a personal bias or prejudice concerning a party, or

personal knowledge of disputed evidentiary facts concerning the

proceedings.”        Bias    or    prejudice     must   be    proven      by   compelling

evidence.      Bardes v. US Courts, No: 1:17-CV-00089-MR-DLH, 2017 WL

3402080, *3 (W.D.N.C. Aug 8, 2017) (citing Brokaw v. Mercer County,

235 F.3d 1000, 1025 (7th Cir. 2000)).               Beyond that, the movant must

show that the bias or prejudice is “extrajudicial or personal in

nature, and which results in an opinion based on something other

than    what   was    learned      from    the    judge's     participation          in   the

case.”    Id. (citing Lindsey v. City of Beaufort, 911 F. Supp. 962,

967 n.4 (D.S.C. 1995)); see also Belue v. Leventhal, 640 F.3d 567,

572-73 (4th Cir. 2011) (“Put differently, the bias or prejudice must

result in an opinion on the merits [of a case] on some basis other

than what the judge learned from his participation in the case.”)

(internal quotation marks and citations omitted).

       The Defendant points, among other things, to an error made by

the Clerk’s Office in this case.                 Apparently a deputy clerk, when

filing the August 9, 2019 notice of hearing (Doc. 180), inadvertently

filed a draft of a judgment which she had begun to prepare in

anticipation     of    the       court’s   hearing,     incorporating          the   single

violation      alleged      in    the   petition      seeking      revocation.            The

undersigned did not instruct the deputy clerk to prepare any such

draft    and   had    no     knowledge     the    draft      had   been    prepared        or

inadvertently filed until the Defendant’s present motion (well after

                                            5



         Case 1:13-cr-00435-TDS Document 198 Filed 10/04/19 Page 5 of 8
the hearing on his revocation).            Nor did the undersigned make any

determination at any time before pronouncing sentence what the

disposition and/or sentence in this case would be.             It appears that

the deputy clerk’s mistake was corrected within 24 hours when it

was noted by the clerk’s office, and the draft judgment was removed

from CM/ECF.      Not only was the court unaware of the error, more

importantly the filing had no influence on the court’s independent

determination     it   made   based   on    the   evidence   presented    at   the

revocation hearing.      The Defendant’s contention that the court pre-

determined the case is false. 2

       Moreover, there is no evidence of any bias or prejudice against

the Defendant, nor is there any.            The court has been very patient

and tolerant of the Defendant’s conduct in this case, including his

many frivolous filings. 3       In point of fact, at a prior revocation

proceeding, where the undersigned found the Defendant to have been

insolent and aggressive toward his probation officer (calling her

an “asshole” and acting in a               violent way she reasonably felt

threatening), 4 and after an image of child pornography had been


2
  Indeed, the draft judgment reflects a prison term the clerk reports she
had arbitrarily carried over from a judgment in another case, which she
used as a template. The term is not within the guideline range for this
case, and the court’s actual sentence was less than the sentence the clerk
reports she had arbitrarily left in the incomplete judgment draft.
3
  Defendant’s counsel suggested that the Defendant files his volume of
documents with the court to help him “reduce[] his anxiety.” (Doc. 123
at 17-18.)
4
    The probation officer testified to awareness of an incident when the

                                       6



         Case 1:13-cr-00435-TDS Document 198 Filed 10/04/19 Page 6 of 8
found   on   a   pre-purchased   cell   phone   he   was   using, 5   the   court

nevertheless declined to revoke him.           Instead, in deference to the

Defendant’s autism (Doc. 123 at 68 (“this all seems to result largely

from the Defendant's autism, and so that's a key factor that I am

going to take into account”), at 69 (“Now, I give heavy weight to

the fact that he's autistic and that he is going to have difficulty

controlling some of this.”); at 83 (“I understand Mr. Hill’s issues

with autism.”) and in light of the fact that he had been in custody

for approximately 30 days, the court continued the Defendant on

supervision, modified his conditions of supervision to include six

months of home incarceration with GPS monitoring, and added a

condition for more counselling. 6           (Doc. 122; Doc. 123 at 80-81.)

For these reasons, therefore,

     IT IS ORDERED that the Defendant’s pro se motion to stay the

judgment pending appeal (Doc. 192) is DENIED WITHOUT PREJUDICE, and

his motion for recusal (Doc. 195) IS DENIED.



Defendant reportedly hit his grandfather.       (Doc. 123 at 22-23, 48.)
5 The Defendant maintained that the child pornography was sent to his cell
phone unsolicited and anonymously, which seems unlikely in so far as the
cell phone is a prepaid phone belonging to his grandmother (Doc. 123 at
6, 35) and no one would likely have knowledge of the phone number.
6
  A continuing frustration the probation officer reported was that the
Defendant “doesn’t think he has to comply with the conditions” of his
release, even though he pleaded guilty to the underlying conviction. (Doc.
123 at 34-35.)      The court has also acknowledged that despite the
Defendant’s autism, he has demonstrated a significant intellectual
understanding. E.g., id. at 69 (“I also am concerned that he seems to be
highly intelligent in some areas, including the use of computers and
electronic devices.”).

                                        7



        Case 1:13-cr-00435-TDS Document 198 Filed 10/04/19 Page 7 of 8
                                          /s/   Thomas D. Schroeder
                                       United States District Judge
October 4, 2019




                                   8



     Case 1:13-cr-00435-TDS Document 198 Filed 10/04/19 Page 8 of 8
